DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of (2E,6E,10E)-30-[5-(2-Hydroxy-2-propanyl)-2-methyltetrahydro-2-furanyl]-3,7,11,15,19,23,27- heptamethyl-2,6,10-triacontatriene-1,15,19,23,27-pentol in the reply filed on November 7, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification

The disclosure is objected to because of the following informalities: the Tables include compounds listed in only SMILES strings.  The disclosed structures must include either chemical names or formulas such that one can readily determine what compounds applicant is disclosing without needing software to decode the notations.
Additionally, the specification contains a Table 2.  However, there is no reference to Table 2 in the specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 claims a composition comprising an isolated compound selected from the compounds in Table 1.  However, the compounds in Table 1 are reported in SMILES format. SMILES notation is proprietary and notations may vary depending on the specific software used to generate the SMILES strings, as evidenced by LibreTexts™ (5.8: Line Notation. Date Unknown. SMILES and InChI.  Downloaded on November 15, 2022, from https://chem.libretexts.org/@go/page/255600?pdf).  Therefore, where the specification does not include chemical names or structures, it is unclear what compounds are included in Table 1.  Looking at the specification, without more, one of ordinary skill would not be able to make or use the instant invention as one would be unable to determine what compounds are considered part of applicant’s invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 claims a sweetener composition comprising a compound selected from Table 1 “and derivatives thereof.”  Where applicant is claiming “derivatives” of compounds, it is unclear what compounds would be considered “derivatives” of the claimed compounds versus entirely different compounds.  Therefore, one of ordinary skill is unable to determine the scope of the present claims.
Claim 1 claims an isolated compound selected from the compounds in Table 1.  However, the compounds of Table 1 are provided in SMILES notation.  SMILES notation is proprietary and notations may vary depending on the specific software used to generate the SMILES strings, as evidenced by LibreTexts™ (5.8: Line Notation.  Date Unknown. SMILES and InChI.  Downloaded on November 15, 2022, from https://chem.libretexts.org/@go/page/255600?pdf).  Therefore, where the specification does not include chemical names or structures, it is unclear what compounds are included in Table 1.
Claim 2 also claims “derivatives” of compounds in Table 1 and is unclear for the same reason as set forth above with regard to claim 1.
Claim 3 claims the composition comprises “other sweet taste improving additives”.  Where the claim is to “other” additives, it is unclear what the additives are in addition or alternative to as no “sweet taste improving additives” are recited in the claim.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. The claims recite an isolated compound, where the compound specifically recited in claim 7 is a natural product as shown by Ishimaru et al. (JP 07-126202; [0004]). Additionally, looking to Applicant’s Table 1 in the specification, the majority of the compounds listed are reported to be from natural sources.  This judicial exception is not integrated into a practical application because the claims as a whole do not amount to significantly more than the compound itself. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements recited, such as carbohydrates, polyols and amino acids, are also naturally occurring and do not change the basic and novel characteristics of the invention.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishimaru et al. (JP 07-126202; cited on the IDS filed January 19, 2021-all paragraph numbers from the machine translation).
Regarding claims 1 and 7, Ishimaru et al. teach compound TAN 1786A, shown below, which is the specific compound of claim 7.  Where claim 1 claims a sweetener composition comprising an isolated compound, the compound of Ishimaru et al. meets this limitation.  The preamble “sweetener composition” does not change the claimed composition and therefore is not given patentable weight.  Further, where applicant’s specification indicates that the disclosed compounds have sweetening properties, given that Ishimaru et al. specifically disclose the same compound as claimed, the compound is considered to have sweetening properties, regardless of whether or not these properties are reported in the art.  MPEP § 2141.02(V).

    PNG
    media_image1.png
    188
    585
    media_image1.png
    Greyscale

Regarding claim 2, Ishimaru et al. teach that the active compound TAN-1786 comprises TAN1786A, B, C and D [0004].  This is considered to meet claims to the sweetener composition comprising a compound as claimed and “derivatives thereof.”
Regarding claim 3, Ishimaru et al. teach the compounds in a composition further comprising additives such as lactose and sucrose (i.e., carbohydrates) [0028].
Regarding claims 4 and 6, where Ishimaru et al. teach their compounds to be administered orally as a pharmaceutical [0026, 0028], this meets claims to an ingestible composition that is a pharmaceutical product.
Regarding claim 5, where Ishimaru et al. teach the compound in combination with lactose or sucrose (i.e., carbohydrates) [0028], this is considered to meet claims to the composition further comprising at least one sweet taste improving composition.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9:00 am-4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791